Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 9, 2019

                                    No. 04-18-00278-CV

                                    Susan CAMMACK,
                                         Appellant

                                              v.

  THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                 Certificate Holders of SWABS 2004-2005,
                                 Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17902C
                          Honorable Susan Harris, Judge Presiding


                                       ORDER
       Sitting:      Sandee Bryan Marion, Chief Justice
                     Rebeca C. Martinez, Justice
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice
                     Iren Rios, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice

       The panel has considered the Appellant’s Second Motion for Rehearing En Banc, and the
motion is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court